DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1, 3, 4, 8, 9, and 11, in the reply filed on 21 June 2022 is acknowledged.  The traversal is on the ground(s) that the claims have been amended to set forth that the ally must be free of nitride compound precipitates, which are taught in the applied reference in the Unity of Invention. This is not found persuasive.
The claims as previously presented did not preclude the presence of the nitride compound precipitates. Therefore, the application of US 2015/0368766 at the time was appropriate. The claims were subsequently amended to preclude the presence of such precipitates. However, the claims still lack unity of invention. As discussed below in the prior art rejections, the shared technical features are not special technical features since they are known in the art. This is shown by US 2017/0276271 and US 2013/0149188, which are discussed in detail in the prior art rejections. Therefore, even in view of the amendments to the claims, the shared technical feature is not a special technical feature and the respective groups lack unity of invention. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 12, 13, 15, 22, 33, 36-38, 40, and 42-44 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 21 June 2022.


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 25 November 2020 and 29 September 2021 were considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication Number 2013/0149188 (Hwang).
In regards to independent claim 1 and dependent claim 8, Hwang is directed to a C+N austenitic stainless steel including 15 to 20% chromium, 8 to 12% manganese, 3% or less of nickel, and 0.5 to 1.0% by weight of a total content of carbon and nitrogen, and the remainder of iron. (Abstract) 
Nitrogen is an element that increases the corrosion resistance including the pitting corrosion resistance and increases the strength without a large decrease in ductility. (¶46) For this effect, it is preferable that 0.3% by weight of nitrogen is used. (¶46) The formation of harmful precipitates is prevented. (¶54) Therefore, it would be expected to be free of nitride compound precipitates. 
The solid solution material being in the form of a powder prior to assembly into the article does not necessarily or inherently result in any patentably distinct properties from that of the prior art. Therefore, the claimed product does not appear to be patentably distinct from that of the prior art. 

Claims 1, 8, 9, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication Number 2017/0276271 (Gibson).
In regards to independent claim 1 and dependent claims 8, 9, and 11, Gibson is directed to a ferrule and associated method characterized by an outer layer having a hardness; an intermediate layer below the outer layer, the intermediate layer having a hardness that is less than the hardness of the outer layer; and a core below the intermediate layer. (Abstract) 
It is known to use nitrogen to supersaturate a hardened layer with the nitrogen atoms occupying interstitial sites in austenitic stainless steel face-centered, cubic (FCC) crystal lattice, strengthening the hardened layer. (¶10) Gibson teaches dissolving nitrogen in the workpiece at a temperature higher than the solubility temperature for nitride significantly improving the core strength of the passive alloy. (¶61) The method avoids the formation of nitrides and accelerates the formation of a hardened zone. (¶62) Better corrosion characteristics are obtained since the nitrogen exists in the solid solution. 
Since the nitrogen is supersaturated, it would meet the claimed nitrogen concentration limitation. Further, since the method of Gibson teaches avoiding the formation of nitrides, it would be expected that this alloy would be free of nitride compound precipitates. Gibson also does not set forth the presence of a BCC structure. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2013/0149188 (Hwang).
As to claims 3 and 4, Hwang sets forth the steel composition includes 15 to 20% by weight of chromium (Cr); 8 to 12% by weight of manganese (Mn); 3% or less by weight of nickel (Ni); and 0.5 to 1.0% by weight of a total content (C+N) of carbon (C) and nitrogen (N); remainder iron (Fe). (See Claim 1) This composition overlaps the claimed composition. Therefore, a prima facie case of obviousness has been established. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel J Schleis whose telephone number is (571)270-5636. The examiner can normally be reached 10 AM to 4 PM Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel J. Schleis
Primary Examiner
Art Unit 1784



/Daniel J. Schleis/Primary Examiner, Art Unit 1784